Yesawich Jr., J.
Appeal from an order of the Supreme Court (Graffeo, J.), entered November 1, 1996 in Albany County, which, inter alia, granted a motion by defendant Bennett Contracting, Inc. for partial summary judgment dismissing plaintiffs’ Labor Law § 240 (1) cause of action.
Plaintiff Daniel N. Williams (hereinafter plaintiff), a laborer employed by third-party defendant Herbert Hughes Construction Company, Inc., was injured when he fell from a stairway in a building that was being renovated and converted from a three-family dwelling into a two-family residence. The stairway, which was attached to a foundation wall on one side, had originally provided passage between the basement and the first floor, and was still being used by the workers for that purpose, though it was scheduled for eventual demolition as part of the construction project. When the accident occurred, the basement floor had been excavated, and one or more of the lowest steps had been removed, leaving the bottom of the stairway approximately 24 to 40 inches above the ground. On the side opposite the wall, the stairs were supported by a two-by-four piece of lumber, one end of which had been nailed to the stringer, near the bottom step, with the other end resting on the ground. A cinder block placed at the base of the stairway furnished a means of reaching the first step.
As plaintiff attempted to climb the stairs, carrying two heavy buckets and other tools, the stairway partially collapsed and tilted, causing him to fall and sustain an injury to his knee. Plaintiff and his wife, derivatively, commenced this action charging defendants—the alleged owners of the property and the general contractor—with negligence and breach of Labor Law §§ 200, 240 (1), and § 241 (6). Following joinder of issue, the general contractor, defendant Bennett Contracting, Inc., moved for summary judgment dismissing the Labor Law § 240 (1) cause of action, and plaintiffs cross-moved for partial sum*917mary judgment on that claim. Supreme Court granted Bennett’s motion and denied plaintiffs’ cross motion, prompting this appeal.
In a well-reasoned decision, Supreme Court concluded that the accident was not one to which Labor Law § 240 (1) applies. As that court noted, it has repeatedly been held that a stairway which is, or is intended to be, permanent—even one that has not yet been anchored or secured in its designated location (see, Dombrowski v Schwartz, 217 AD2d 914), or completely constructed (see, Ryan v Morse Diesel, 98 AD2d 615, 615-616)— cannot “be considered the functional equivalent of a ladder or other ‘device’ as contemplated by section 240 (1)” (see, Cliquennoi v Michaels Group, 178 AD2d 839, 840). Such a structure functions as a permanent passageway between two parts of the building, not as a “tool” or “device” that is employed for the express purpose of gaining access to an elevated worksite (compare, Wescott v Shear, 161 AD2d 925, appeal dismissed 76 NY2d 846).
The situation presented in Foufana v City of New York (211 AD2d 550) is distinguishable. There, the structure housing the stairway was nonexistent, and the stairway no longer continued to serve its original function—namely, that of providing a passageway between two levels of a structure. Inasmuch as the intended “life” of that stairway as a permanent structure had come to an end, the rationale guiding the disposition of that case is inapposite where, as here, the staircase was, at the time of the accident, being used for the precise purpose for which it had been permanently installed. Under these circumstances, neither the fact that the staircase had been “altered” somewhat from its initial condition, nor its imminent demolition, warrants treating it as a “temporary” structure used only to afford workers access to a worksite (compare, Foufana v City of New York, supra).
Casey and Spain, JJ., concur.